Case 3:17-cv-00601-MHL Document 184 Filed 03/13/20 Page 1 of 1 PageID# 2960




                              United States District Court
                          For the Eastern District ofVirginia
                  E-Noticing Registration Request for Pro Se Litigants
     Case Number: 3:17-cv-00601-MHL

     Name:     Jason Goodman

     Address: 252 7th Avenue #6s
              New York, NY 10001




     Telephone Number:        323-744-7594

     Email Address:      truth@crowdsourcethetriJth.orq

     The undersigned:
         P- Consents to receiving notice offilings pursuant to Fed.R. Civ.P.
            5(b)via the Court's electronic filing system.
         P Waives service and notice by first class mail ofall electronically filed
             documents to include orders and judgments.
         > Is responsible for immediately notifying the court in writing ofany
             change ofemail address.
         > Must be registered with PACER fwww.pacer.govT

     Signature:                                                          3/13/2020
      Court Use Only:

     The request is GRANTED \/              or DENIED.
                                                             3hl(zo
                  (Judge's Signature)                     (Date)


                   M.Hannah
                   United States iSiAAct Judgd
